Barclay, J.
{dissenting). — The demand for a writ of prohibition is based on the theory that the local act of 1871, “establishing the office of marshal of Jackson county,” etc., excludes the jurisdiction of the circuit court in a statutory contest for the said office.
The plaintiff’s case depends on the force possessed by the following provision of the sixteenth section of that act: “All contested elections for such office shall be prosecuted and conducted before said court” (namely, the criminal court) “as in cases of contested elections for the office of sheriff.”
Plaintiff claims that, because the act of 1871 is local, it continues in force notwithstanding the later general law contained in section 4706 (B. S. 1889), first enacted in 1879 as section 5528 of the revision of that year. Plaintiff construes the words “all contested elections,” etc., in the marshal’s act, as conferring an exclusive jurisdiction on the criminal court of Jackson county.
Whether or not a general law repeals by implication an earlier special or local law touching the same topic is a question to be determined on ascertaining the intent of the legislation. Nusser v. Com. (1855) *2525 Pa. St. 126; State ex rel. v. Butcher (1894) 93 Tenn. 679 (28 S. W. Rep. 296); Bogardus v. Gordon (1894) N. J. Eq. (30 Atl. Rep. 812). That intent is to be gathered from a variety of indications.
A number of rules of interpretation, sanctioned by experience, point out the relative values of these indications. But if the interpreter becomes satisfied, from a careful view of the laws, and of the history of the subject, that the general law was designed to supplant the local law, that result may properly be declared, as it has often been declared in this state and elsewhere, 23 Am. and Eng. Ency. of L. 426.
It appears from a mass of local laws, in force at various periods prior to the constitution of 1875, that it was a common practice, during that epoch of our state’s history, to make special provisions for contesting elections for offices.
We shall not attempt to give any extended list of statutes of that sort. Sufficient time is not at our command at present to permit a full examination 'of the session acts for that purpose. But a cursory glance at the small volume of annual laws (1871) in which appears the marshal’s act of 1871, discovers several illustrations of that sort of legislation.
See provisions for contest of election of judge of the criminal court of Jackson county (Laws, 1871, p. Ill, sec. 7) ; of probate judge of Bates county (Laws, 1871, p. 113, sec. 4); of a like office in Saline (Laws, 1871, p. 121, sec. 4); and for recorder of Canton (Laws, 1871, p. 140, art. 3, sec. 3).
A similar glance at the laws in force at times prior to 1875 will show how great a number of offices, large and small, were the objects of special provisions in regard to contests in those days. We cite but a few examples, readily found.

*26
Some local laws on contests.

Probate judge, Adair county, Laws, 1847, p. 38, see. 1.
Probate judge, Henry county, Laws, 1848-9, p. 439, sec. 4.
Probate judge, Linn county, Laws, 1852, p. 391, sec. 5.
Judge, Common Pleas, Louisiana, Laws, 1852, p. 85, sec. 6.
Judge, Common Pleas, Jackson county, Laws,. 1855-6, p. 61, sec. 6.
Probate judge, Platte county, Laws, 1855-6, p. 91, see. 5.
Probate judge, Clay county, Laws, 1858-9, p. 326, sec. 5.
Judge, clerk and prosecuting attorney, Court Criminal Correction. E. S. 1865, p. 78, sec. 4.
Probate judge, St. Louis, E. S. 1865, p. 70, sec. 85.
Judge, Common Pleas, Johnson county, Laws, 1867, p. 90, sec. 6.
Probate judge, Pettis county, Laws, 1873, p. 181, sec. 3.
Probate judge, Scott county, Laws, 1873, p. 187, sec. 4.
Judge, Common Pleas, Barry county, Laws, 1874, p. 246, sec. 18.
Probate judge, Dallas county, Laws, 1874, p. 280, sec. 3.
Many of these laws are, no doubt, obsolete, but they serve to illustrate the method of dealing with the subject in hand at the dates indicated by the citations.
The constitution of 1875 had something to say on this topic:—
“The trial and determination of contested elections of all public officers, whether State, judicial, municipal or local, except Governor and Lieutenant-*27Governor, shall be by tbe courts of law, or by one or more of tbe judges thereof. The G-eneral Assembly shall, by general law, designate the court or judge by whom the several classes of election contests shall be tried, and regulate the manner of trial and all matters incident thereto; but no such law, assigning jurisdiction or regulating its exercise, shall apply to any contest arising out of any election held before said law shall take effect.” (Art. 8, sec. 9, const. 1875,.)
With a knowledge of the state of the law disclosed by the statutes above cited, it is not hard to divine the object of the section of the organic law of 1875, just quoted. Plainly, it was to bring the practice in election contests into some sort of order; and, by establishing one harmonious system of procedure in the courts, to subject those controversies to the control of the universal rules and principles of law.
Section 4706 is a general law, enacted at the first revision of the statutes after the adoption of the constitution of 1875, and in compliance with its command. If it is not effective to confer jurisdiction on the circuit court of Jackson county in the contest here in view (because of the prior local law of 1871) then it is likewise ineffectual to confer jurisdiction on the circuit courts throughout the state in every case where some old local law can be resurrected, which makes a different special provision for contesting some particular county office in dispute.
The very object of the constitutional command aforesaid was to obtain a general enactment which would get rid of the confusion and uncertainty in the law of contests caused by the multitude of local provisions governing them. Much good can that proposed reform now accomplish, when we find it held (as in this case) that the general law, passed in deference to the mandate of the people, is nevertheless inoperative *28to repeal the local and special laws on the subject it purports to cover!!
. The obvious purpose of the constitution in taking up such a subject adds additional force to the rule stated by Judge Endlich as follows: “An intention to supersede local and special acts may;; * * * “be gathered from the design of an act to regulate, by one general system or provision, the entire subject-matter thereof, and-to substitute for a number of detached and varying enactments, one universal and uniform rule applicable throughout the state. Accordingly, it has been held that statutes fixing the terms of officers in certain counties are to be deemed repealed, by implication, by a general statute fixing the terms of office of that class of officers throughout the state.” Endlich, Interp., see. 231.
This rule has often been announced and applied in Missouri in eases where the intent to supersede some local, by a general, law was not so plain as it is in section 4706 and the accompanying sections on election contests, in view of the history of the law of the subject in this state. Smith v. State (1851) 14 Mo. 147; State ex rel. v. Pearcy (1869) 44 Mo. 159; Pool v. Brown (1889) 98 Mo. 675 (11 S. W. Rep. 743).
Section 4706 of 1889, when it first appeared as section 5528 of the revision of 1879, had an annotation to indicate that it was an amendment of section 47 of the general statutes of 1865, page 66. The section (5529) next to it in the revision of 1879 is a copy of section 53 (same page) of the statutes of 1865. A comparison of section 5528 (of 1879) with sections 47, 49, 50, 51, and 52 of the statutes of 1865 (page 66) will satisfy any reader that the revisors of 1879 intended to substitute the new section (5528) for both sections 47 and 50 of the general statutes of 1865 (page 66). One of those sections, thus taken out of the chapter, established a *29jurisdiction for the trial of contests for county offices, but it added, “unless the decision of such contest be otherwise provided for by law.” Gr. S. 1865, p. 66, sec. 50. The omission to carry any such provision, as to those contests, into the new law of 1879 and the grant, at the same time, of general jurisdiction to the circuit court to try them are very significant pointers to the intention of the legislature as to the scope and purpose of section 5528 (of 1879). They seem to us manifestations of intent to repeal the many local provisions on this subject, scattered broadcast through the Missouri laws prior to the constitution of 1875.
The new section, replacing section 50 (page 66) of the statutes of 1865, undertook to confer (though our learned colleagues hold that it. did not quite confer) jurisdiction on the circuit court “in cases of contested elections for county officers,” without the old saving clause as to cases “otherwise provided for by law.” We are of opinion that that grant of jurisdiction should be construed to mean exactly what it says and nothing less. The legislature wished, we think, to obey the constitution. That body was certainly under a duty to pass a law on the subject of contests which would in reality be a “general law.” According to our learned associates, that duty has not been performed; but, instead, the legislature has merely passed a law applying to cases where no prior local provision on the subject existed, just as if the quotation above, from section 50 of the statutes of 1865 (page 66), was still in force. That ruling will probably surprise no one more than the members of the general assembly, who in 1879 passed section 5528 (now section 4706). Had they intended such a result as is declared in this case, they would have used some language similar to that adopted in dealing with the topic of tie votes, as to which they were under no constitutional order to enact a uniform *30or general law. They accordingly re-enacted the old law governing that subject, declaring that “if there be a tie in the votes given for any two of the candidates, except in cases otherwise provided by law, the clerk or justices” * * * “shall issue their order,” etc., for a new election. R. S. 1879, sec. 5526, same as sec. 4704 of 1889.
That enactment indicates that the legislature did not design to then repeal existing local laws regarding tie votes.
The section quoted appears in close juxtaposition to the section regulating contests for county officers, etc., which makes no such exception. Why did it not? Because, doubtless, those who drafted section 5528 in 1879 considered that they were called upon by the constitution to “designate the court or judge by whom the several classes of election contests shall be tried, and regulate the manner of trial,” “by general law.” They probably imagined that they had done this.
If there is any uncertainty, however, as to what the legislature intended, should we not rather adopt the view that they have done what they were directed to do — in other words that they have performed their duty under the constitution ? McCleary v. Allegheny County (1894) 163 Pa. 578 (30 Atl. Rep. 120).
A due consideration of the old law and of the evils of the local enactments which evoked the demand in the constitution for a “general law,” of the kind therein defined, greatly strengthens the natural inference that the law of 1879 was designed and intended to repeal every such local law as is here in question. This intent seems too plain to need any reference to section 3160 (R. S. 1879) which laid down a general rule for the construction of revising statutes — a rule which, however, fortifies the conclusion we reach as to the *31meaning and effect of the general law of 1879 now in question.
To us it appears clear (both from what was enacted, and from what of the old law was excluded, in 1879, in the revision of the statutes concerning contests for county offices) that the revising legislature intended section 5528 to give the circuit courts jurisdiction over those contests, despite any prior local statutes to the contrary.
But if that intent is doubtful, it seems to us (with all due respect) that the doubt should be resolved in favor of the jurisdiction of the circuit court, before which the contest is pending.
In State ex rel. v. Fitzgerald (1869) 44 Mo. 425, the supreme court said: “If, on a comparison of the enactment in question, and a consideration of the nature of the office, the jurisdiction of the court should still be deemed not free from doubt, that doubt should be resolved in support of the jurisdiction, in accordance with the maxim that remedies should be amplified in the advancement of substantial justice.”
As we are satisfied that the circuit court has jurisdiction, under the general law, over the contest for marshal, we deem it unnecessary to consider the bearing of the act of 1879, re-organizing the circuit court of Jackson county, which provided for divisions of that court, and declared that “from and after that date’’ (Dec. 31, 1880) lithere shall not be in said county any other court of record having civil jurisdiction, except a probate and a county court77 (Laws, 1879, p. 80, sec. 1).
In our opinion the learned circuit judge, defendant, .committed no error in refusing to dismiss the contest. The application for a writ of prohibition against him should be refused, and we dissent from the judgment awarding the writ.
Judges Shebwood and Robinson concur in this opinion.